DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
3.	Claim 9 has been amended to overcome the previous claim objection.  Therefore, the claim objection regarding claim 9 has been withdrawn.

Claim Rejections - 35 USC § 112
4.	Claims 5 and 9 have been amended to overcome the previous 112(b) rejections regarding the relative term and antecedent basis in the claims, respectively.  Therefore, the 112(b) rejections regarding claims 5 and 9 have been withdrawn.  

Response to Arguments
5.	Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive. 
6.	The examiner acknowledges that claims 1, 2, 5, and 9 have been amended.

8.	The applicant has stated in their remarks that Sutter U.S. 2009/0171352 (herein referred to as “Sutter”) fails to teach that the smaller electrode surface and larger electrode surface are parts of the insulation body, and further that Sutter fails to teach that all sides of the insulating body are utilized to coagulate the bleeding tissue (see applicant’s remarks, pages 7-8).
9.	However, Sutter does teach that the electrode surfaces are parts of the insulating body (see Fig. 2b).  Sutter discloses an instrument in which contains at least a first and second electrode (ref nums 14, 15, and 16) in which are disposed around an insulating layers (ref num 17) that form a structural unit with one another (para 0084 “three electrode bodies 14, 15, and 16 with intermediate insulating layers 17 forming a structural unit”).  This establishes that the electrodes are a unit with the insulating body.  Since the electrode surfaces (ref nums 25, 26, 27, and 28) are formed at the exterior of the electrode bodies, which are apart of the insulating body, then the electrode bodies are also apart of the insulating bodies (para 0090).  Since the insulating layer separates out the various sides and edges of the electrode bodies and surfaces, the insulating layer then establishes sides that are shared with the electrode bodies in which the electrode bodies are used to coagulate the desired tissues (see Figs. 3b, 5c, 6c, etc.).  Sutter even states that it is beneficial for the inactive surface sections of the electrode 
10.	However, since the newly amended claim 1 has been further amended to clarify that all of the sides are used to coagulate the tissue, as well as add clarity to the size of the sides and the tissues being coagulated by each side, the newly amended claim language renders a newly updated search, consideration, and rejection which are outlined in the present action.
11.	Applicant’s arguments and remarks with respect to claim(s) 1 and 3-13 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
12.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
13.	Claims 1, 4-6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman U.S. 6,241,724 (herein referred to as “Fleischman”) and in view of Chang U.S. 2013/0085497 (herein referred to as “Chang”), Sutter U.S. . 2009/0171352 (herein referred to as “Sutter”), and Bales U.S. 6,494,881 (herein referred to as “Bales”).
13.	Regarding Claim 1, Fleischman teaches a surgical instrument comprising:

	b. wherein said insulator body (ref num 30) has four sides and a front surface (Fig. 6, as shown there is a front surface, and four sides to the electrode configuration, ref num 12)
	c. at least one element near the center of the insulator body and separated from the at least four elements through insulation (Figs. 3-5, ref num 30 “insulator”, ref num 40).
	Fleischman fails to teach:
	a. the four elements are coagulation elements, wherein the at least four coagulation elements are utilized to coagulate a tissue and/or vessel
b. the said insulator body, each of the sides A and C having a surface area larger compared to a surface area of the sides B and D, wherein the four sides are utilized to coagulate bleeding tissues and/or vessels, wherein the bleeding tissues and/or vessels coagulated by the sides A and C are larger than the bleeding tissues and/or vessels coagulated by the sides B and D; and
c. the at least one element in the center of the insulator body is a cutting element, and the at least one cutting element is utilized to cut the tissue and/or vessel.
Chang teaches an ablation device having blood flow sensing capabilities and consists of (a) a plurality of needle shaped electrodes (ref num 110, Fig. 1A, as displayed in the figure, it is pictured to have electrodes in each of the four quarters of the circle) and (c) a retractable knife (ref num 130) that resides in the center of the 
Sutter teaches:
b. the said insulator body (para 0084 “three electrode bodies 14, 15, and 16 with intermediate insulating layers 17 forming a structural unit”), each of the sides A and C having a surface area larger (ref num 27) compared to a surface area of the sides B and D (ref num 25, para 0050, states that the first electrode surface area ranges from two thirds to one and one half times the area of the electrode surface area of the second electrode).  Sutter also teaches that the electrode surfaces could contain a pair of electrodes (para 0095-0100), and that the two electrode bodies of the second electrode are arranged at both sides of the first electrode perpendicularly (para 0039), therefore reading on the language of having sides A and C, as well as B and D.  Sutter also mentions that the four sides are utilized to coagulate bleeding tissues and/or vessels (para 0024 “the additionally provided pair can be embodied and used for coagulation”), wherein the bleeding tissues and/or vessels coagulated by the sides A and C are larger 
It is also noted that Bales teaches an electrosurgical device that performs tissue cutting and coagulation (Figs. 1a and 1b, abstract) in which the device contains a plurality of coagulation elements (Figs. 1a/b, ref nums 12 and 14), in which the larger surface area of the first coagulating element (ref num 14) coagulates tissue over a larger region, whereas the smaller surface area of the second coagulating element (ref num 12) coagulates a smaller surface area of tissue (Col. 4, lines 66-67 – Col. 5 lines 1-4, “the larger surface area of coagulation electrode 14 diffuses current to coagulate tissue over a large region while the smaller surface area of resecting electrode 12 concentrates current to resect immediately adjacent tissue”; Col. 6 lines 43-46, “the projected surface area (i.e., shadow or tissue contact area) of coagulating element 14 is about 2-5 times larger than the projected surface area of resection electrode 12”; Col 11 lines 43-61, “device can be constructed to carry multiple different resecting and/or 

14.	Regarding Claim 2, Fleischman teaches said insulator body (ref num 30) has and a front surface (Fig. 6, as shown there is a front surface), but fails to teach the front surface E is utilized to coagulate at the front surface E, and wherein any of the sides are configured to so as to enable coagulation of the tissue and/or vessel and stop bleeding after a cut is performed by at least one cutting element without reorientation of the instrument.
Chang teaches wherein any of the sides are configured so as to enable coagulation of the tissue and/or vessel and stop bleeding after a cut is performed by at least one cutting element without reorientation of the instrument (para 0036, ref num 110, 130). While Fleischman serves to ablate and destroy tissue, the electrodes of 

15.	Regarding Claim 3, Fleischman fails to teach the tissue and/or vessel is cut at the side B by the at least one cutting element, coagulation elements configured at side B are utilized to coagulate, and when the tissue and/or vessel is cut at the side D by the cutter, coagulation elements configured at side D are utilized to coagulate.
However, Chang teaches the retractable knife (ref num 130) that is used to cut the tissue (para 0032) and the needle electrodes (ref num 110) are used to coagulate the tissue (para 0036).  The needle electrodes are displaced at four quarters of the circle in the device, and therefore, can coagulate at any of those give sides (Fig. 1A).  The knife cuts the tissue until it has been cut to the desired dimensions (para 0049).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fleischman and incorporated the electrodes to cut and coagulate the tissue at edges of the electrode configuration to the desire dimensions as needed by the treatment of the tissue. 


However, Chang teaches a retractable knife (ref num 130) that can also be a cutting mechanism scalpel, and cutter (para 0032).  While Fleischman serves to ablate and destroy tissue, the electrodes of Chang that cuts the tissue could be arranged to fit the configuration as laid out by the electrode arrangement as taught by Fleischman (Chang, para 0011, “cutting device and coagulating elements are arranged in a flexible…having multiple degrees of freedom”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fleischman and included electrodes that cuts the tissue in order to perform the desired operation of the target tissue.

17.	Regarding Claim 5, Fleischman fails to teach the at least one cutting element slightly protrudes out compared to the at least four coagulation elements.
However, Chang teaches a retractable knife (ref num 130) that can protrude out (Fig. 1B).  While Fleischman serves to ablate and destroy tissue, the electrodes of Chang that cuts the tissue could be arranged to fit the configuration as laid out by the electrode arrangement as taught by Fleischman (Chang, para 0011, “cutting device and coagulating elements are arranged in a flexible…having multiple degrees of freedom”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fleischman and included 

18.	Regarding Claim 6, Fleischman fails to teach the at least one cutting element can be fixed or moved longitudinally in an advanced position or retracted position.
However, Chang teaches a retractable knife (ref num 130) that can protrude out (Fig. 1B).  While Fleischman serves to ablate and destroy tissue, the electrodes of Chang that cuts the tissue could be arranged to fit the configuration as laid out by the electrode arrangement as taught by Fleischman (Chang, para 0011, “cutting device and coagulating elements are arranged in a flexible…having multiple degrees of freedom”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fleischman and included electrodes that cuts the tissue in order to perform the desired operation of the target tissue.

19.	Regarding Claim 8, Fleischman as modified teaches the size of all the at least four coagulation elements is the same (see Fig. 6, ref num 26, 27, 28, 29, the electrodes as pictured are the same size).

20.	Regarding Claim 10, Fleischman teaches all the electrodes/elements can have non sticky/superconductive coatings or can be made of superconductive materials or have special chemical coatings for improved results. Electrodes/elements can be made up of nonconductive material with conductive coating on the surface (Col. 4 line 46-48 

21.	Regarding Claim 11, Fleischman teaches the one or more of the least four coagulation elements or electrodes operatively coupled thereto have any or a combination of rectangular, square, circular, or curved cross section area (in Fig. 6, it is shown the electrode elements 26/27/28/29 have a curved cross section area).

22.	Regarding Claim 12, Fleischman teaches tips of said surgical instrument are configured so as to allow articulation at desired angle using any or a combination of hand control, motorised control, console, or robotic systems (Col. 5, lines 4-10, “the physician advances the catheter guide body 20 through an access vein or artery into the desired location in the heart. The physician observes the progress of the electrode element 12 using fluoroscopic or ultrasound imaging, or the like. The physician can manipulate the lever 22 to steer the element 12 into intimate contact with the desired region of heart tissue.”).

23.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischman, Chang, Sutter, and Bales, and in view of Batchelor U.S. 2014/0276797 (herein referred to as “Batchelor”).
24.	Regarding Claim 7, Fleischman fails to teach the at least one cutting element conducts current, due to its size and area being thin, the coagulation elements are 
Batchelor teaches the at least one cutting element (ref num 26) conducts current (para 0075 “a therapy current extends from a blade electrode”), due to its size and area being thin (see Fig. 2A), the coagulation elements are electrically short (Fig. 2A, ref num 6, para 0119 “housing covers electrodes of the working arms”) which creates a thin and fine cutting area at the tip of cutting electrode to cut the tissue and/or vessel (ref num 26, used to cut the tissue/vessel/target tissue).  The current that extends through the cutting element is to deliver the therapy to the desired target tissue in order to complete the coagulation of the tissue (para 0075 and 0079).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fleischman and included that the cutting element has a current in order to cut and coagulate the desired tissue.

25.	Regarding Claim 9, Fleischman as modified teaches the at least four coagulation elements, in which one set of two can be considered a first unit having a first common terminal and the other two considered a second unit having a second common terminal (see Fig. 1 and 6, ref num 12 is the electrode assembly which is connected to the handpiece having connectors 21 that connected to the signal wires to deliver RF ablation energy, in which electrodes 26 and 28 are the first unit and 27 and 29 are the second unit; when viewing Fig. 2, signal wires, ref num 19, which are connected to the connectors, ref num 21, are provided to each side of the ablation side, the top signal wire 19 being associated with electrodes 27 and 29, and the bottom signal wire 19 
However, Fleischman fails to teach the cutting element has a first common terminal connected to it for conduction of current.
Batchelor teaches the knife that has a current (ref num 26, para 0075) has a common terminal connected to it for conduction of current (housing, ref num 80, para 0086, “internal housing may house electrical components such as wires, terminals” in which the current is conducted through, para 0075).  The current that extends through the cutting element is to deliver the therapy to the desired target tissue in order to complete the coagulation of the tissue (para 0075 and 0079).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fleischman and included that the cutting element has a current in order to cut and coagulate the desired tissue.

26.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fleischman, Chang, Sutter, and Bales, and in view of Levine U.S. 2003/0181904 (herein referred to as “Levine”).
27.	Regarding Claim 13, Fleischman teaches a handle (Col. 5, lines 4-10, Fig. 1), but fails to teach explicitly a handle that can be operating using a single hand for performing any or a combination of a cut, coagulation and to and fro movement of blade.
However, Levine teaches an electrosurgical instrument that combines cutting, coagulating and suctioning functionality in a single hand-held instrument (abstract).  .

Conclusion
28.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794